DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 13, 20, 25, and 30 have been amended.
Claims 1-31 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11, 14-21, 23, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 2 recites, at lines 3-4, “the second set of memory operations” and “the first set of memory operations.” There are multiple possible antecedent bases for these limitations in the claims, e.g., “a first set of memory operations” in line 6 of claim 1 and “a first set of memory operations” in line 2 of claim 2, which renders the scope of the claims indefinite. Claims 3-9, 11, 14-21, 23, and 26-31 include similar language and are similarly rejected.
Claim 8 recites, at line 3, “the operation.” There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by amending to “the each operation.” Claims 20 and 30 include similar language and are similarly rejected.
Claims 3-9, 11, 15-21, 23, and 27-31 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-21, and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2014/0089589 by Meier et al. (hereinafter referred to as “Meier”).
Regarding claims 1, 13, and 25, taking claim 1 as representative, Meier discloses:
a method for performing memory operations comprising: issuing, by a processor, a fence primitive to a memory system, the fence primitive issued in a manner that indicates a program order of memory operation execution for a set of memory operations, wherein the set of memory operations includes a first set of memory operations older than the fence primitive and a second set of memory operations younger than the fence primitive; (Meier discloses, at ¶ [0031], executing barrier operations, which discloses issuing the barrier operations from a processor to a memory system. The barrier operations ensure proper ordering, i.e., indicate program order, of memory operation execution. Meier discloses, at Figure 3 and ¶¶ [0046]-[0047], the set of memory operations includes a first set of memory operations older than the fence primitive and a second set of memory operations younger than the primitive.);
prior to the first set of memory operations being complete in the memory system, issuing the second set of memory operations to the memory system (Meier discloses, at ¶ [0053], issuing younger operations prior to completion of older operations.)
receiving, by a cache of the memory system, the fence primitive (Meier discloses, at ¶ [0031], the barrier operations make their way through higher level caches to the lower level caches, which discloses a cache receiving the fence primitive.); and 
processing the set of memory operations in the cache in accordance with the fence primitive (Meier discloses, at ¶ [0031], ensuring proper ordering of the memory operations in relation to the barrier operation, which discloses processing the memory operations in accordance with the fence primitive.).

Regarding claims 2, 14, and 26, taking claim 2 as representative, Meier discloses the elements of claim 1, as discussed above. Meier also discloses:
issuing a first set of memory operations and a second set of memory operations to the memory system, the second set of memory operations being younger than the first set of memory operations, wherein the fence primitive indicates relative program order of the first set of memory operations with respect to the fence primitive and to the second set of memory operations (Meier discloses, at ¶ [0037], dispatched operations prior to a barrier (first set) and subsequent to the barrier (second set). The barrier indicates that operations dispatched prior to the barrier are older than those subsequent to the barrier.).

Regarding claims 3, 15, and 27, taking claim 3 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
the fence primitive is younger than the first set of memory operations; and the processor does not wait for an indication that any of the memory operations of the first set of memory operations are complete in the memory system before issuing the second set of memory operations to the memory system for execution (Meier discloses, at ¶ [0037], that the barrier is younger than the set of operations dispatched prior to the barrier, and the operations are speculatively issued, which indicates that the processor does not wait for older operations to complete before dispatching younger operations.).

Regarding claims 4, and 16, taking claim 4 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein a phase of the memory system enforces ordering imposed by the fence primitive by preventing memory operations of the second set from appearing to software to execute before memory operations of the first set (Meier discloses, at ¶ [0041], preventing younger operations from executing before the barrier.).

Regarding claims 5 and 17, taking claim 5 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein a phase of the memory system issues the first set, the fence primitive, and the second set to a subsequent phase of the memory system in a manner that indicates program order of the fence primitive with respect to the first set and the second set (Meier discloses, at ¶¶ [0055]- [0056], enqueueing instructions that miss in the L1 cache (a phase) and sending them to the L2 cache (a subsequent phase).).

Regarding claims 6, 18, and 28, taking claim 6 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein the fence primitive is issued with explicit information that indicates the execution order of the fence primitive with respect to the first set of memory operations (Meier discloses, at ¶ [0031], barrier operations are associated with a particular color that indicates order of instructions before and after.).

Regarding claims 7, 19, and 29, taking claim 7 as representative, Meier discloses the elements of claim 6, as discussed above. Meier also discloses:
wherein the explicit information comprises a group identification issued with the fence primitive, wherein the group identification identifies the first set as being older than the fence primitive (Meier discloses, at ¶ [0031], barrier operations are associated with a particular color (group identification) that indicates instructions before the barrier are older than the barrier and instructions after the barrier are younger than the barrier.).

Regarding claims 8, 20, and 30, taking claim 8 as representative, Meier discloses the elements of claim 7, as discussed above. Meier also discloses:
wherein each operation of the first set is transmitted to the memory system with a group identification identifying the operation as part of a first group that is older than the fence primitive (Meier discloses, at ¶ [0031], barrier operations are tagged with the color and sent to the memory subsystem.).

Regarding claims 9, 21, and 31, taking claim 9 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein the first set, the second set, and the fence primitive are issued to the memory system in an order that indicates that the first set is older than the fence primitive and that the second set is younger than the fence primitive (Meier discloses, at ¶ [0041], the program order indicates the age, meaning that the instructions before the barrier are older and those after are younger.).

Regarding claims 12 and 24, taking claim 12 as representative, Meier discloses the elements of claim 1, as discussed above. Meier also discloses:
wherein the fence primitive specifies a last phase of the memory system that enforces the ordering of the fence primitive (Meier discloses, at ¶ [0054], that subsequent cache levels are used when the memory operations miss in a first level. When there is no miss, the barrier specifies the L1 cache and the L1 cache is the last phase that enforces the barrier.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of US Publication No. 2016/0283245 by Ben-Kiki et al. (hereinafter referred to as “Ben-Kiki”).
Regarding claims 10 and 22, taking claim 10 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein: a first phase of the memory system comprises…two subsequent memory system phases (Meier discloses, at ¶ [0029], L2 and L3 caches, which are two subsequent memory phases.).
Meier does not explicitly disclose a branch point and the first phase transmits the fence primitive to both of the two subsequent memory system phases.
However, in the same field of endeavor (e.g., parallel processing) Ben-Kiki discloses:
a branch point and the phase transmits the fence primitive to both of the two subsequent memory system phases (Ben-Kiki discloses, at ¶ [0030], branching into multiple parallel workloads and then merging the parallel workloads.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Meier’s memory ordering to include branching to parallel execution and then converging, as taught by Ben-Kiki in order to improve performance by increasing parallel execution. See Ben-Kiki, ¶ [0004].

Regarding claims 11 and 23, taking claim 11 as representative, Meier, as modified, discloses the elements of claim 10, as discussed above. Meier also discloses:
two subsequent memory system phases; and execute the first set and the second set in order with respect to the fence primitive (Meier discloses, at ¶ [0029], L2 and L3 caches, which are two subsequent memory phases and, at ¶ [0031], executing in order with regard to the barrier.). 
Meier does not explicitly disclose wherein the memory system further comprises a branch reconvergence point and receiving the fence primitive from both of the two subsequent memory system phases.
However, in the same field of endeavor (e.g., parallel processing) Ben-Kiki discloses:
a branch reconvergence point and receiving the fence primitive from both of the two subsequent memory system phases (Ben-Kiki discloses, at ¶ [0062], joining the parallel workloads using a synchronization barrier so that both are synchronized.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Meier’s memory ordering to include branching to parallel execution and then converging, as taught by Ben-Kiki in order to improve performance by increasing parallel execution. See Ben-Kiki, ¶ [0004].

Response to Arguments
On pages 10-11 of the response filed January 11, 2022 (“response”), the Applicant argues, “Meier does not teach that the second set of memory operations are issued to the memory system prior to the first set of memory operations being complete in the memory system. More specifically, paragraph [0037] states that operations that have a tagged color that does not match the architectural color 48 are held up by the core interface unit ("CIF") and prevented from proceeding to the L2 cache. Architectural color 48 may be updated when the barrier operation retires, at which point a wakeup event may be generated to restart any operations waiting for a color change (emphasis added). As can be seen above, the memory operations in Meier are not issued prior to a first set of memory operations being complete in the memory system, since the operations that have a tagged color that does not match the architectural color 48 are held up until the barrier operation retires. For at least these reasons, Applicants submit that Meier does not teach each and every feature of claims 1, 13, and 25. Thus, Applicants request withdrawal of the rejections of claims 1, 13, and 25 and all claims dependent thereon.”
Though fully considered, the Examiner respectfully disagrees. As indicated above, Meier explicitly discloses issuing instructions that are younger than a barrier before completion of instructions that are older than a barrier. See, e.g., ¶ [0053]. Meier’s ¶ [0041] also explicitly discloses issuing, from the load store unit, younger instructions. The younger instructions are not executed, which is the purpose of the barrier, but they are issued. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 11 of the response the Applicant argues, “Because claims 1, 13, and 25 are in condition for allowance, Applicants assert that all claims dependent thereon, including claims 10, 11, 22, and 23, are in condition for allowance.”
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183